The inquiry in this matter is limited to a determination of whether or not the ordinance in question is violative of the fourteenth amendment to the constitution of the United States, and of article 1, sec. 8, of our own constitution.
While the ordinance in question goes to a great length in holding that a certain class of business men, usually of a splendid type, are more likely to indulge in a vicious practice to cater to a class of people with an abnormal, debased appetite, plus a weak mind, in dealing with certain drugs within themselves criminal to handle at all except pursuant to rigid restrictions, than certain other classes of business men, there are certain presumptions of law in favor of the legislative action of every legislative body, however questionable such action may be in certain instances, which we cannot ignore. For instance, we must presume that every legislative act is constitutional; that every ordinance is adopted in good faith. We must, as a general rule, presume that legislative action is based upon an inquiry into the *Page 99 
facts, and that such action is the result of investigation. Public policy demands an adherence to these principles.
It is a well-recognized rule that a legislative body cannot, in the exercise of its police power, arbitrarily interfere with private business; but its determination as to what is a proper exercise of such power will not be overthrown by the courts unless it clearly appears that its determination has been arbitrarily or unreasonably exercised. Dobbins v. Los Angeles,195 U.S. 223, 25 S.Ct. 18, 49 L.Ed. 169; Laurel Hill Cemetery v. San Francisco, 216 U.S. 358, 30 S.Ct. 301, 54 L.Ed. 515.
I cannot say that it clearly appears that the city council of the city of Reno, in adopting the ordinance in question, acted either arbitrarily or unreasonably.